Order, Supreme Court, Bronx County (Jerry Crispino, *272J.), entered January 26, 2000, which granted the motion of defendant Dr. Amaye-Obu to dismiss plaintiffs action as against him for lack of personal jurisdiction, unanimously reversed, on the law, without costs, the complaint reinstated, and the matter remanded for a traverse hearing.
The IAS court found that the evidence established that “on the date of purported service Dr. Amaye-Obu’s dwelling place or usual place of abode was in Toronto, Canada — not at the Bronx [sic] address where the summons was delivered.” However, the affirmation of plaintiffs attorney, regarding an investigation of the doctor’s address, and the process server’s affidavit that he personally served “Jane” Amaye-Obu, a relative of the defendant, at 753 Classon Avenue in Brooklyn, Dr. Amaye-Obu’s last known address, are sufficient to raise an issue of fact requiring a traverse hearing. Dr. Amaye-Obu’s affidavit that, at the time in question, he resided in Toronto fails to refute the process server’s affidavit and does not address the question of whether the person purportedly served on his behalf was his relative. Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.